DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Amendment

The Amendment filed 10/28/2021 responsive to the Office action filed 08/11/2021 and the Advisory action filed 10/29/2021 (Examiner-initiated interview on 10/22/2021) has been entered. New claims 11-13 have been added. Claims 1-5, 7-9 and 11-13 are pending in this application. 

Response to Arguments

Applicant’s arguments, see Amendments pages 4-6 filed 10/28/2021, with respect to the rejection of the claim 1 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same combination, Noble et al. (US 2009/0068245) in view of Hollar Jr. et al. (US 2017/0232640) (All of record).

Claim Objections

Claim 1 is objected to because of the following informalities: since the proposed amendment filed on 10/18/2021 was not entered, the claim 1 has been considered “Previously presented”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2009/0068245) in view of Hollar Jr. et al. (US 2017/0232640) (All of record). 

With respect to claims 1, 2, 7 and 8, Noble teaches a method of making a laser sintered porous polymeric articles comprising an implant (Pa [0006]), the method comprising providing a granulate of polymeric materials (“providing a first layer of particles of a first polymeric material”) and joining the granulate to form an integral base body by selective laser sintering (“heating selected locations of the first layer with 
Noble differs from the claim in that Noble does not specifically teach that a method for forming a granulate of polymeric materials comprises a) providing a plastic powder, b) heating and pressing the plastic powder thus forming at least one intermediate piece, and c) mechanically comminuting the at least one intermediate piece to form a granulate, wherein step c) includes a first partial step ci) in which the at least one intermediate piece is pre-comminuted by at least one of cutting and punching the at least one intermediate piece to form a plurality of single pieces, and a second partial step c2) in which the plurality of single pieces are further comminuted by milling the plurality of single pieces to form uniform granulate.
Hollar Jr. relates to process for manufacturing a densified polymer powder. Hollar Jr. teaches that polymerization methods of producing polymers can result in powders with low bulk density values, and these low densities can lead to inefficiencies in processing the polymer (Pa [0011]), and to overcome these disadvantages, polymer powder feed 12 is fed from feed hopper 14 to a gap between a pair of cooperatively rotating compaction rolls 16, 18, compaction rolls 16, 18 compact the polymer and cause them to coalesce into densified polymer material 20, which emerge from the gap, and polymer material 20 is then granulated in granulator 24 to form densified polymer powder 22 (Pa [0017]). Hollar Jr. further teaches that the compressing of the polymer feed can be carried out at a temperature below the melting point of the polymer but high enough to facilitate densification, and the temperature at which the compaction rolls are heated to achieve a set temperature of the polymer feed can depend upon the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noble with the teachings of Hollar Jr. so that the one would incorporate the Hollar Jr.’s method into the Noble’s method - providing the polymer powder feed, compressing the polymer powder feed under heating to form a densified polymer material, and granulating the densified polymer material to prepare the densified granules of polymeric materials for the purpose of efficiencies in processing the polymer in Noble’s method. 
Since Hollar Jr. teaches a combined milling method (Pa [0122]), one would have found it obvious to perform multiple millings for the purpose of granulating the densified polymer material so as to obtain the desired densified powders/granules. In this modification, the densified powders/granules from the first milling/cutting would be the claimed single pieces and the densified powders/granules from the second or last milling/cutting would be the claimed granulate. 
Furthermore, even if Hollar Jr. does not specifically teach that the second densification process is for forming uniform granulate, since Hollar Jr. teaches that the particle size distribution of the obtained densified polymer powder is between 1,000 to 2,000 μm, or 1,000 to 1,500 μm or 1,500 to 2,000 μm (Pa [0025]) which is 

With respect to claim 3, Noble as applied to claim 2 above further teaches that the porous structure is an open-cell or closed-cell structure (“The porous nature of laser sintered polymeric articles of the present invention is advantageous for implants as it can promote cellular in-growth.”, Pa [0054]).

With respect to claim 4, Hollar Jr. as applied in the combination regarding claim 1 above further teaches that the plastic powder has a grain size of 200 μm to 900 μm (Pa [0016]). 

With respect to claim 5, Hollar Jr. as applied in the combination regarding claim 1 above further teaches that the at least one intermediate piece is plate-shaped and is formed of solid material (“The surface of the compaction rolls can be flat… when forming a 15 centimeter (cm) wide, 0.0125 cm thick polymer material using 30 cm long, 15 cm diameter stainless steel compaction rolls, a 0.00125 cm convex crown can be used.”, Pa [0020])

With respect to claim 9, Noble as applied to claim 1 above further teaches that the integral base body (“the selectively laser sintered porous polymeric implant”) is subjected to further heat treatment (Pa [0097]). Even if Noble is silent to mentioning 

With respect to claim 11, Hollar Jr. as applied in the combination regarding claim 1 above teaches multiple millings (Pa [0122]), but is silent to a shape of the plurality of single pieces being a plurality sharp-edge single pieces and comminuted into the uniform granulate.
However, Hollar Jr. teaches milling the pellets of the densified polymer having length along at least one axis of greater than or equal to 2 mm (Pa [0074]) to form the densified polymer powders having a size between 1,000 to 2,000 μm, or 1,000 to 1,500 μm or 1,500 to 2,000 μm (Pa [0025]) which is much smaller than the size of pellets, thus one of ordinary skill in the art would appreciate that in the middle of the milling step, at some point in the whole milling method, a plurality sharp-edge single pieces would inherently exist before obtaining the final granulate by further milling.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2009/0068245-of record) in view of Hollar Jr. et al. (US 2017/0232640-of record) as applied to clam 11 above, and further in view of Schmid et al. (“Materials perspective of polymers for additive manufacturing with selective laser sintering”, J. Mater. Res., Vol. 29, No. 17, Sep 14, 2014).

With respect to claims 12 and 13, Noble as applied to claim 1 above further teaches selective laser sintering to form an integral base body (“sinter particles of the 
Schmid relates to materials perspective of polymers for additive manufacturing with selective laser sintering, and teaches that in case of SLS powders, the particles should be spherical at least as attainable, and this is to induce an almost free-flowing behavior and is necessary as SLS powders are distributed on the part bed of an SLS machine by roller or blade systems and will not be additionally compacted (“D. particle”, lines 2-7, page 1826).
Thus, one would have found it obvious to obtain the spherical granulate by the milling for the purpose of using the densified spherical granulate in the SLS so as to induce an almost free-flowing behavior and well-distribute them as SLS powders on the part bed of an SLS machine by roller or blade systems without additional compaction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742